Order, Supreme Court, New York County (Emily Goodman, J.), entered May 21, 1999, which, in an action to impose a constructive trust, denied defendant’s motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
The motion was properly denied in light of plaintiff’s deposition testimony and affidavit describing the parties’ long-term relationship and long-range plans, including, in particular, plaintiff’s contributions in procuring and renovating the London apartment resulting in the profits that she asserts enabled defendant to purchase the New York apartment in which she claims an interest (see, Sharp v Kosmalski, 40 NY2d 119; Lester v Zimmer, 147 AD2d 340; Palazzo v Palazzo, 121 AD2d 261). Concur — Rosenberger, J. P., Nardelli, Mazzarelli, Lerner and Friedman, JJ.